Citation Nr: 0429016	
Decision Date: 10/21/04    Archive Date: 10/28/04

DOCKET NO.  02-20 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a low back 
disorder.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active duty from January 1988 to 
January 1989.  

This case comes to the Board of Veterans' Appeals (Board) 
from a July 2002 RO decision which held that there was no new 
and material evidence to reopen a previously denied claim for 
service connection for a low back disorder.  The veteran 
timely perfected an appeal of this issue.

In March 2003, May 2003, and in February 2004, the Board 
remanded the veteran's claim for additional evidentiary 
development.  In  June 2004, a Travel Board hearing was held 
at the RO.  

In June 2004, the veteran filed a claim seeking service 
connection for urticaria and for neuropathy of the lower 
extremities, both secondary to his low back condition.  The 
RO has not previously addressed these claims.  Accordingly, 
the issues are referred to the RO for development and 
adjudication as appropriate.


FINDINGS OF FACT

A May 1990 Board decision denied service connection for 
scoliosis with low back pain.  Evidence submitted since then 
includes some evidence which is not cumulative or redundant, 
and which raises a reasonable possibility of substantiating 
the claim.  




CONCLUSION OF LAW

New and material evidence has been submitted sufficient to 
reopen a claim for service connection for a low back 
disorder.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 
3.156 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that new and material evidence has been 
submitted in order to reopen his claim seeking service 
connection for a low back disorder.  Through correspondence, 
the rating decision, the statement of the case (SOC), 
supplemental SOCs, and the Board three prior remands, he has 
been notified with regard to the evidence necessary to 
substantiate his claim, and of his and the VA's respective 
duties to obtain evidence.  Identified pertinent medical 
records have been obtained.  The Board finds that the notice 
and duty to assist provisions of the law have been satisfied.  
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).   Moreover, in light of 
the Board's decision herein, any error in notification is 
considered to be harmless.  

The Board notes that the veteran has submitted numerous 
additional medical treatment records in support of his claim 
July 2004.  Although he did not submit a waiver of RO 
consideration of this evidence, the Board's decision herein 
reopens the veteran's claim and remands the issue to the RO 
for consideration of the merits on a de novo basis.  As such, 
any technical failure to issue a supplemental statement of 
the case under 38 C.F.R. § 19.31 will be remedied pursuant to 
the Board's remand herein.

Service connection may be granted for disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  

Service connection for certain chronic diseases, including 
arthritis, will be presumed if they are manifest to a 
compensable degree within the year after active service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

A claim for service connection for scoliosis with low back 
pain was denied in an May 1990 Board decision.  That decision 
is final, with the exception that the claim may be reopened 
is new and material evidence has been submitted since then, 
and if so reopened, the claim will be reviewed on a de novo 
basis.  38 U.S.C.A. §§ 5108, 7104; Evans v. Brown, 9 Vet. 
App. 273 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).  

The definition of "new and material evidence" in 38 C.F.R. 
§ 3.156(a) was revised, effective August 29, 2001.  This new 
regulation provides:  A claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  
New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2003).  This latest definition of new 
and material evidence applies to a claim to reopen a finally 
decided claim received by the VA on or after August 29, 2001; 
thus it applies to the instant case.  66 Fed. Reg. 45620 
(2001).  

The Board's May 1990 decision concluded that the veteran's 
complaints of back pain in service were manifestations of a 
congenital back disorder.  It also noted that no other back 
disability had been found.  

Evidence available at the time of the Board's May 1990 
decision showed that the veteran served on active duty in the 
Army from January 1988 to January 1989.  His enlistment 
examination, performed in November 1987, noted that his spine 
was normal.  On a medical history report, completed at that 
time, he denied any complaints of low back pain.  His service 
medical records revealed extensive treatment for low back 
beginning in June 1988.  The June 1988 treatment report noted 
a five-week history of low back pain.  It also noted a pre-
service history of low back pain.  The report concluded with 
a diagnosis of congenital lordosis.  X-ray examination of the 
lumbosacral spine, performed in August 1988, noted some loss 
of normal lordosis, particularly at the second lumbar 
vertebra.  Four treatment reports, dated from August 1988 to 
October 1988, noted an injury of the back and feet.  A 
memorandum in September 1988 from the orthopedic department 
documents the veteran's agreement to an expedited discharge.  
A treatment report, dated in late September 1988, noted an 
assessment of symptomatic scoliosis.  In October 1988, he was 
given an assessment of chronic back pain.

A post service VA physical examination, performed in April 
1989, concluded with a diagnosis of low back pain of unknown 
etiology.  X-ray examination of the lumbosacral spine was 
normal.  

Medical evidence received since the Board's May 1990 decision 
includes private medical treatment records dating both before 
and after his entry into active duty service (since 2001).  

A treatment summary letter from Gastonia Children's Clinic, 
P.A., noted regular treatment of the veteran from 1969 to 
1975, and additional treatment in June 1984.  The letter, and 
the  actual treatment records which have also been received, 
noted that there was no indication the veteran has ever had 
any difficulty with scoliosis or back pain.

Also in support of his claim, the veteran submitted a medical 
opinion letter from D. Jaroszewski, M.D.  In his letter, Dr. 
Jaroszewski noted that he has reviewed all of the veteran's 
treatment records, including his service medical records, and 
opined that his current low back condition was more likely 
than not related to his training while in the military.

Finally, the veteran has submitted post service treatment 
records, dated from November 2001, from multiple treatment 
providers.  A review of these records show ongoing treatment 
for low back pain, including diagnoses of lumbar 
radiculopathy and lumbar disc protrusion.

Comparing the evidence received since the Board's May 1990 
decision to the evidence of record before then, the Board 
finds that the additional evidence submitted since May 1990 
decision includes some evidence which is not cumulative or 
redundant, and which raises a reasonable possibility of 
substantiating the claim.  In short, new and material 
evidence has been submitted, and the claim for service 
connection for low back disorder is to be reviewed on a de 
novo basis.  Manio, supra.
 
The reopening of this claim does not mean that service 
connection for a low back disorder is granted.  Rather, the 
merits of the claims for service connection will have to be 
further reviewed by the RO after it develops additional 
evidence, as set forth in the below remand.


ORDER

The claim for service connection for a low back disorder is 
reopened; to this extent, the appeal is granted.

REMAND

As noted above, additional development of the evidence is 
warranted as to the reopened claim for service connection for 
a foot disorder.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
In the judgment of the Board, this includes making an effort 
to obtain additional medical records, and providing the 
veteran with a VA examination to determine the etiology of 
any current low back disorder.

In view of the foregoing, the case is remanded for the 
following:

1.  The RO should ask the veteran to 
identify all sources of VA and non-VA 
treatment for a back disorder, both 
before and after his military service to 
the present.  The Board is particularly 
interested in medical treatment records 
for a back condition in the five years 
prior to his entry into active duty 
service 1983 to 1988, and the twelve 
years after his discharge from the 
service 1989 to 2001. After securing 
necessary releases, the RO should obtain 
copies of the related medical records 
which are not presently contained in the 
claims file.  

2.  Thereafter, the RO should have the 
veteran undergo a VA examination of the 
spine to determine the nature and 
etiology of any current back disorder 
found.  The claims folder should be 
provided to and reviewed by the examiner.  
Based on examination findings, review of 
historical records, and medical 
principles, the examiner should provide a 
medical opinion, with adequate rationale, 
as to the date of onset and etiology of 
any current back disorder, including any 
relationship to the veteran's active duty 
service.   If a condition is found to 
have pre-dated the veteran's entry into 
active duty service, the examiner should 
indicate whether the underlying level of 
pathology increased during the  veteran's 
active duty service.  The examiner is 
advised that the veteran was treated for 
a back disorder during service, which was 
diagnosed as congenital lordosis.

3.  After assuring that there has been 
compliance with the notice and duty to 
assist requirements of the law, the RO 
should review, on a de novo basis, the 
merits of the reopened claim for service 
connection for a low back disorder.  If 
the claim remains denied, the RO should 
issue a supplemental statement of the 
case to the veteran and his 
representative, and they he should be 
given an opportunity to respond, before 
the case is returned to the Board.  The 
Board notes that the veteran has 
submitted a significant amount of 
additional evidence since the RO's last 
final supplemental statement of the case 
in September 2003.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                        
____________________________________________
	MARK W. GREENSTREET
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



